Title: To James Madison from Joel Barlow, 22 April 1812
From: Barlow, Joel
To: Madison, James


Dear Sir
Paris 22 April 1812
I have interested myself a good deal (not officially) in aid of General Lafayette for the sale of his Pointe Coupé lands. He has now sold them all & we think very well, but for the last two thousand acres he cannot recieve the money till he delivers the patents. He doubts not that you will send them as soon as convenient & will doubtless write you by this conveyance. But knowing the interest you take in what concerns him he desires me to add my opinion to his own that he could not have done better. Indeed the price of 60 francs an acre paid here is probably a great price. It is equal (according to the present rate of exchange) to 15 dollars in the U. States. He wishes you to percieve in this transaction the only means he had of freeing himself completely from a load of debt. It will do this, when completed, & he will be left with an income, including his half pay as general & his landed estate in France, of about 20,000 francs a year. And his habits of expence have now been so long regulated on a moderate scale, that he will be very comfortable as to revenue.
It is impossible for me to say, from the present face of things what turn the Emperor will give to our urgent claims for indemnity on the spoliations, of which I have said so much & they so little. The duke seems to have got seriously to work at it, as a thing that must be laid at rest in some way, & the settlement to accompany or preceede the treaty of Commerce. From hints I have had from that quarter, tho not from the D. himself, I very much doubt whether any money or stock will be given or promised, or in short any other mode offered than such as was suggested before, but with considerable modifications.
I beg you to consider with indulgence my motives for detaining the hornet so long. I have detailed them, as far as I dared in an official form, to the Secy. of State. The great point I aimed at, as paramount to all others, was to remove the causes of war with England. I thought it could be done from this quarter. And perhaps the delays I have had thrown in my way have here arisen from a suspicion that such was my object. Perhaps the horror I have for that war is scarcely felt by any other of my countrymen. It arises from a cause that I do not like to explain on paper. It may be percieved in a view of the critical State of England, the present posture of this continent & the moral character of its master.
If you do not agree with me in opinion I know you will percieve the honesty of my zeal. With great respect & attachment yr. ob. st.
J: Barlow
